DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2022 has been entered.
 
Response to Amendment

Acknowledgment is made that claims 1, 3, 7, 10, 11, 13 and 17 are amended.  Claims 2, 6, 12 and 16 are canceled.  Claims 1, 3-5, 7-11, 13-15 and 17-19 are pending in the instant application.
Response to Arguments

Applicant’s arguments, see Remarks, filed on 10/13/2022 have been fully considered.

Claim Rejections under 35 U.S.C. 103
Claims 1, 2, 6-12 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Makhov (US 2017/0060694) in view of Zimmerman et al. (US 2013/0103977), hereinafter Zimmerman.

Claims 1, 10 and 11 have been amended with the following features:
“… performing, by a second management device, a second storing of the management data, stored in a repository of the first management device at the performed first storing, in a repository of the second management device using a communication between the first management device and the second management device in response to the edge server being in a predefined state, wherein the second storing is performed at the same time as the first storing performed when an external environment of the edge server is in a first state.” (Emphasis added)

On pages 8 of the Remarks, applicant argues prior art of record included prior cited in the Advisory Action, mailed September 12, 2022, fails to teach the amended features recited in the claims.  Applicant’s arguments are persuasive, therefore, a new ground of rejection is made in light of the amendment.

Applicant presented similar arguments to independent claims 10 and 11. 
Dependent Claims 3-5 and 13-15
Applicant argues these claims conditionally based on the arguments presented to their parent claim(s).  Applicant’s arguments are persuasive, therefore, a new ground of rejection is made in light of the amendment.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,  3-4, 7-11, 13-14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Makhov (US 2017/0060694) in view of Zimmerman et al. (US 2013/0103977), hereinafter Zimmerman further in view of McNeeney et al. (US 2013/0275808), hereinafter McNeeney.

As for claim 1, Makhov teaches an edge server management replication method comprising:
collecting, by a first managementmonitors a plurality of danger events associated with a computer storing the backup data items (i.e. edge server)); 
controlling, by the first management device, a managing and an operating of the edge server, based on the collected environmental information (paragraph [0029] describes when one or more specified danger events occurs or a scheduled time comes, a danger level monitor notifies a backup system to initiate a backup with information about the danger level);
performing, by the first management device, a first storing of management data related to the edge server in a repository of the first management device (paragraph [0056] describes a backup management system chooses backup storage for storing backup data items and the chosen backup may be selected from a plurality of local and remote backup storage units or locations.  The local backup storage is interpreted as a repository of the first management module);
wherein external environment of an edge server is a condition of an element (paragraphs [0031]-[0032] describe events that effect a corporate computer network).
Makhov fails to teach 
performing, by a second management device, a second storing of the management data, stored in a repository of the first management device at the performed first storing, in a repository of the second management device using a communication between the first management device and the second management device in response to the edge server being in a predefined state, wherein the second storing is performed at the same time as the first storing performed when an external environment of the edge server is in a first state.  
However, it is well known in the art, to mirror data from a primary system to a secondary system, as evidenced by Zimmerman.
Zimmerman discloses
performing, by a second management device, a second storing of management data, stored in a repository of  first management device at a performed first storing, in a repository of the second management device in response to an edge server using a communication between the first management device and the second management device in response to the edge server being in a predefined state (paragraphs [0055] and [0057]-[0060] describe an application server and a backup server each includes a redundancy module, the redundancy modules communicate with each other and  each redundancy module communicates  with the backup server and the application server to track the state of the application server and synchronize the state of the application server in order to continue operations in the event of a failure to the application server).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Zimmerman for having a redundant module of a backup server to synchronize the state of an application server.  The teachings of Zimmerman, when implemented in the Makhov system, will allow one of ordinary skill in the art to ensure continuity of services. One of ordinary skill in the art would be motivated to utilize the teachings of Zimmerman the Makhov system in order to implement a high availability system that can recover from failures seamlessly with no downtime and no required action from a developer (Zimmerman: paragraph [0004]).
The combined system of Makhov and Zimmerman fails to teach wherein a second storing is performed at the same time as a first storing performed when an external environment of an edge server is in a first state.  
However, it is well known in the art, to backup data to a secondary device, as evidenced by McNeeney.
McNeeney discloses
wherein a second storing is performed at the same time as a first storing performed when an external environment of an edge server is in a first state (paragraph [0025] describes state data is periodically passed from a primary VM to a respective secondary machine by checkpointing the primary VM i.e. capturing the state of the primary VM and transfer it to the secondary VM; paragraphs [0019], [0028] and [0032]-[0033] describe on detection of a failover, the system transfers the tasks of each of the primary VMs to the respective secondary VMs, with each of the secondary VMs mirroring the state of an associated one of the primary VMs at the checkpoint immediately preceding a failover event, the failover occurs when hardware on which the primary VM is executing).  
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of McNeeney for immediately mirror state data from a primary VM to a secondary VM before a failover operation.  The teachings of McNeeney, when implemented in the Makhov and Zimmerman system, will allow one of ordinary skill in the art to ensure continuity of services. One of ordinary skill in the art would be motivated to utilize the teachings of McNeeney the Makhov and Zimmerman system in order to improve the performance of network communication and to reduce latency for communication between primary VMs running on a same or separate physical machines (McNeeney: paragraph [0025]).

As for claim 3, the combined system of Makhov and Zimmerman teaches all the limitations set forth above except wherein a performing of a second storing comprises when an event related to management data storage occurs at a first management module, capturing the occurring event and storing management data.  
However, it is well known in the art, to mirror virtual machines, as evidenced by McNeeney.
McNeeney discloses wherein a performing of a second storing comprises, when an event related to management data storage occurs at a first management module, capturing the occurring event and storing management data (paragraph [0026] describes when a checkpoint occurs, all threads of a primary VM are paused, a CPU state of each of the threads is captured, then memory pages that have been changed since the previous checkpoint are captured.  Then, the memory changes and CPU state are transferred to a secondary VM).  
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of McNeeney for immediately mirror state data from a primary VM to a secondary VM before a failover operation.  The teachings of McNeeney, when implemented in the Makhov and Zimmerman system, will allow one of ordinary skill in the art to ensure continuity of services. One of ordinary skill in the art would be motivated to utilize the teachings of McNeeney the Makhov and Zimmerman system in order to improve the performance of network communication and to reduce latency for communication between primary VMs running on a same or separate physical machines (McNeeney: paragraph [0025]).

As for claim 4,  the combined system of Makhov, Zimmerman and McNeeney teaches  wherein the first management device and the second management device are configured to synchronize an occurring event with each other (Zimmerman: paragraph [0059] describes the redundancy module is duplicated in both application server and backup server, they communicate with each other and synchronize the state of the application server).

As for claim 7, the combined system of Makhov, Zimmerman and McNeeney teaches wherein the second storing is performed according to a defined period when the external environment of the edge server is in a second state (Makhov: paragraphs [0038]-[0041] further describe backup based on danger levels and a backup is scheduled based on corresponding danger level).  

 As for claim 8, Makhov and McNeeney teaches all the limitations set forth above except 
understanding, by the second management device, a state of the first management device;
collecting, by the second management device, environment information of the edge server when it is understood that the first management device is in a disabled state;
managing, by the second management devic
However, it is well known in the art, to perform failover operation in case a failure occurs at a server, as evidenced by Zimmerman.
Zimmerman discloses understanding, by the second management device, a state of the first management device (paragraph [0058] describes the redundancy module communicates with both servers and track the state of the application server); 
collecting, by the second management device, environment information of the edge server when it is understood that the first management device is in a disabled state (paragraph [0059] describes the redundancy modules synchronize the state of the application server and identify the time when the backup server takes over); and 
managing, by the second management devic
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Zimmerman for having a redundant module of a backup server to synchronize the state of an application server.  The teachings of Zimmerman, when implemented in the Makhov and McNeeney system, will allow one of ordinary skill in the art to ensure continuity of services. One of ordinary skill in the art would be motivated to utilize the teachings of Zimmerman the Makhov and McNeeney system in order to implement a high availability system that can recover from failures seamlessly with no downtime and no required action from a developer (Zimmerman: paragraph [0004]).

As for claim 9, the combined system of Makhov, Zimmerman and McNeeney teaches wherein an environment of an edge server is a rugged environment (Makhov: paragraph [0032] describes a danger level monitor monitors different danger events: local danger event e.g. a high temperature in the local datacenter, and global danger events e.g. power outages, natural disasters).

As for claim 10, Makhov teaches an edge server management system comprising: 
a first management device configured to collect environmental information of an edge server and to manage and/or control an operation of the edge server, based on the collected environmental information (Fig. 1, Backup Management System 102; paragraph [0032] describes a danger level monitor monitors danger events including local events at a local datacenter and global danger events; paragraph [0062] describes the backup system is configured to arrange for and initiate a backup operation to Backup Storage units upon the detection of triggering events), and to perform a first storing of  management data related to the edge server in a repository of the first management device (paragraph [0056] describes a backup management system chooses backup storage for storing backup data items and the chosen backup may be selected from a plurality of local and remote backup storage units or locations.  The local backup storage is interpreted as a repository of the first management module);
wherein external environment of an edge server is a condition of an element (paragraphs [0031]-[0032] describe events that effect a corporate computer network).
Makhov fails to teach 
3Serial No. 17/497,183Docket No. 017102.0022 a second management device configured to perform a second storing of management data stored in a first management 
wherein the second storing is performed at the same time as a first storing performed when a condition of an element is in a first state.  
However, it is well known in the art, to mirror data from a primary system to a secondary system, as evidenced by Zimmerman.
Zimmerman discloses
a second management device configured to perform a second storing of management data stored in a first management 
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Zimmerman for having a redundant module of a backup server to synchronize the state of an application server.  The teachings of Zimmerman, when implemented in the Makhov system, will allow one of ordinary skill in the art to ensure continuity of services. One of ordinary skill in the art would be motivated to utilize the teachings of Zimmerman the Makhov system in order to implement a high availability system that can recover from failures seamlessly with no downtime and no required action from a developer (Zimmerman: paragraph [0004]).
The combined system of Makhov and Zimmerman fails to teach wherein a second storing is performed at the same time as a first storing performed when a condition of an element is in a first state.  
However, it is well known in the art, to backup data to a secondary device, as evidenced by McNeeney.
McNeeney discloses
wherein a second storing is performed at the same time as a first storing performed when a condition of an element is in a first state (paragraph [0025] describes state data is periodically passed from a primary VM to a respective secondary machine by checkpointing the primary VM i.e. capturing the state of the primary VM and transfer it to the secondary VM; paragraphs [0019] and [0028]; [0032]-[0033] describe on detection of a failover, the system transfers the tasks of each of the primary VMs to the respective secondary VMs, with each of the secondary VMs mirroring the state of an associated one of the primary VMs at the checkpoint immediately preceding a failover event, the failover occurs when hardware on which the primary VM is executing).  
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of McNeeney for immediately mirror state data from a primary VM to a secondary VM before a failover operation.  The teachings of McNeeney, when implemented in the Makhov and Zimmerman system, will allow one of ordinary skill in the art to ensure continuity of services. One of ordinary skill in the art would be motivated to utilize the teachings of McNeeney the Makhov and Zimmerman system in order to improve the performance of network communication and to reduce latency for communication between primary VMs running on a same or separate physical machines (McNeeney: paragraph [0025]).

As for claim 11,  Makhov teaches an edge server management module replication method comprising: 
performing, by a first management device, a first storing of management data related to an edge server in a repository of the first management device (paragraph [0056] describes a backup management system chooses backup storage for storing backup data items and the chosen backup may be selected from a plurality of local and remote backup storage units or locations.  The local backup storage is interpreted as a repository of the first management module);
wherein external environment of an edge server is a condition of an element (paragraphs [0031]-[0032] describe events that effect a corporate computer network).
Makhov fails to teach
performing, by a second management device, a second storing the management data, stored in a repository of the first management device at the performed first storing, in a repository of the second management device in response to the edge server being in a predefined state,
wherein a second storing is performed at the same time as a first storing performed when a condition of an element is in a first state.  
However, it is well known in the art, to mirror data from a primary system to a secondary system, as evidenced by Zimmerman.
Zimmerman discloses
performing, by a second management device, a second storing the management data, stored in a repository of a first management device at the performed first storing, in a repository of a second management devic
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Zimmerman for having a redundant module of a backup server to synchronize the state of an application server.  The teachings of Zimmerman, when implemented in the Makhov system, will allow one of ordinary skill in the art to ensure continuity of services. One of ordinary skill in the art would be motivated to utilize the teachings of Zimmerman the Makhov system in order to implement a high availability system that can recover from failures seamlessly with no downtime and no required action from a developer (Zimmerman: paragraph [0004]).
The combined system of Makhov and Zimmerman fails to teach wherein a second storing is performed at the same time as a first storing performed when a condition of an element is in a first state.  
However, it is well known in the art, to backup data to a secondary device, as evidenced by McNeeney.
McNeeney discloses
wherein a second storing is performed at the same time as a first storing performed when a condition of an element is in a first state (paragraph [0025] describes state data is periodically passed from a primary VM to a respective secondary machine by checkpointing the primary VM i.e. capturing the state of the primary VM and transfer it to the secondary VM; paragraphs [0019] and [0028]; [0032]-[0033] describe on detection of a failover, the system transfers the tasks of each of the primary VMs to the respective secondary VMs, with each of the secondary VMs mirroring the state of an associated one of the primary VMs at the checkpoint immediately preceding a failover event, the failover occurs when hardware on which the primary VM is executing).  
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of McNeeney for immediately mirror state data from a primary VM to a secondary VM before a failover operation.  The teachings of McNeeney, when implemented in the Makhov and Zimmerman system, will allow one of ordinary skill in the art to ensure continuity of services. One of ordinary skill in the art would be motivated to utilize the teachings of McNeeney the Makhov and Zimmerman system in order to improve the performance of network communication and to reduce latency for communication between primary VMs running on a same or separate physical machines (McNeeney: paragraph [0025]).

As for claim 13, the combined system of Makhov and Zimmerman teaches all the limitations set forth above except wherein a performing of a second storing comprises, when an event related to management data storage occurs at a first management module, capturing the occurring event and storing management data.  
However, it is well known in the art, to mirror data between machines, as evidenced by McNeeney.
McNeeney discloses wherein a performing of a second storing comprises, when an event related to management data storage occurs at a first management module, capturing the occurring event and storing management data (paragraph [0026] describes when a checkpoint occurs, all threads of a primary VM are paused, a CPU state of each of the threads is captured, then memory pages that have been changed since the previous checkpoint are captured.  Then, the memory changes and CPU state are transferred to a secondary VM).  
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of McNeeney for immediately mirror state data from a primary VM to a secondary VM before a failover operation.  The teachings of McNeeney, when implemented in the Makhov and Zimmerman system, will allow one of ordinary skill in the art to ensure continuity of services. One of ordinary skill in the art would be motivated to utilize the teachings of McNeeney the Makhov and Zimmerman system in order to improve the performance of network communication and to reduce latency for communication between primary VMs running on a same or separate physical machines (McNeeney: paragraph [0025]).

As for claim 14, the combined system of Makhov, Zimmerman and McNeeney
wherein a first management device and a second management device are configured to synchronize an occurring event with each other (Zimmerman: paragraph [0059] describes the redundancy module is duplicated in both application server and backup server, they communicate with each other and synchronize the state of the application server).

As for claim 17, the combined system of Makhov, Zimmerman and McNeeney teaches wherein the second storing is performed according to a defined period when the external environment of the edge server is in a second state (Makhov: paragraphs [0038]-[0041] further describe backup based on danger levels and a backup is scheduled based on corresponding danger level).  

As for claim 18, Makhov  and McNeeney teaches all the limitations set forth above except 
understanding, by the second management device, a state of the first management device;
collecting, by the second management device, environment information of the edge server when it is understood that the first management device is in a disabled state;
managing, by the second management devic
However, it is well known in the art, to perform failover operation in case a failure occurs at a server, as evidenced by Zimmerman.
Zimmerman discloses understanding, by a second management device, a state of a first management device (paragraph [0058] describes the redundancy module communicates with both servers and track the state of the application server); 
collecting, by the second management device, environment information of an edge server when it is understood that a first management device is in a disabled state (paragraph [0059] describes the redundancy modules synchronize the state of the application server and identify the time when the backup server takes over); and 
managing, by the second management device, the edge server, based on the collected environmental information (paragraphs [0058]-[0059] describes the redundancy modules detect state of the application server e.g. a failure and identify the time when the backup server takes over).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Zimmerman for having a redundant module of a backup server to synchronize the state of an application server.  The teachings of Zimmerman, when implemented in the Makhov and McNeeney system, will allow one of ordinary skill in the art to ensure continuity of services. One of ordinary skill in the art would be motivated to utilize the teachings of Zimmerman the Makhov and McNeeney system in order to implement a high availability system that can recover from failures seamlessly with no downtime and no required action from a developer (Zimmerman: paragraph [0004]).

As for claim 19, the combined system of Makhov, Zimmerman and McNeeney teaches wherein an environment of an edge server is a rugged environment (Makhov: paragraph [0032] describes a danger level monitor monitors different danger events: local danger event e.g. a high temperature in the local datacenter, and global danger events e.g. power outages, natural disasters).  

Claims 5 and 15 are rejected under 35 U.S.C. 103 for being unpatentable over Makhov (US 2017/0060694)  in view of Zimmerman (US 2013/0103977) and McNeeney (US 2013/0275808) further in view of Lu et al. (US 2009/0222498), hereinafter Lu.  


As for claim 5, the combined system of Makhov, Zimmerman and McNeeney teaches all the limitations set forth above except wherein an event is a write system call in a first management device.
However, it is well known in the art, to detects a failure at a source server by a target server, as evidenced by Lu.
Lu discloses wherein an event is a write system call in a first management device (paragraph [0050] describes file change happens at the source server is sent to the target server in real time).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Lu for copying a file change at a source server to a target server. The teachings of Lu,  when implemented in the Makhov, Zimmerman and McNeeney system, will allow one of ordinary skill in the art to mitigate data loss. One of ordinary skill in the art would be motivated to utilize the teachings of Lu in the Makhov, Zimmerman and McNeeney system in order to ensure that local disk storage of the target server contains exact copies of the data file and system state files on local disk storage of the source server.

As for claim 15, the combined system of Makhov, Zimmerman and McNeeney teaches all the limitations set forth above except wherein an event is a write system call in a first management device.
However, it is well known in the art, to detects a failure at a source server by a target server, as evidenced by Lu.
Lu discloses wherein an event is a write system call in a first management device (paragraph [0050] describes file change happens at the source server is sent to the target server in real time).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Lu for copying a file change at a source server to a target server. The teachings of Lu,  when implemented in the Makhov, Zimmerman and McNeeney system, will allow one of ordinary skill in the art to mitigate data loss. One of ordinary skill in the art would be motivated to utilize the teachings of Lu in the Makhov, Zimmerman and McNeeney system in order to ensure that local disk storage of the target server contains exact copies of the data file and system state files on local disk storage of the source server.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dufrene et al. (US 7,840,992) teach method for environmentally aware data protection
Gondi et al. (US 9,507,685) teach grouping failure events with adaptive polling and sliding window buffering

Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. T N. whose telephone number is (571)272-1013. The examiner can normally be reached M & Th 5:30 am - 2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L. T. N/
Examiner, Art Unit 2459

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459